Citation Nr: 1523274	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from April 1984 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.  

In January 2013, the Board reopened the claim for service connection for a right knee disability and remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  Additional development is necessary before a decision may be rendered

In March 2012, the Veteran testified that he was a hand-to-hand combat instructor and while he was sparring, he slipped and fell on his knee and tore his meniscus.  Hearing Tr. at 4.  He stated that x-rays were taken and he was treated with a cast.  He stated that he opted out of surgery because he was unsure how it would affect his athletic activities.  He wore the cast on his knee for two or three months.  Id. at 5.  The Veteran testified that his knee continued to bother him during his remaining time in service and after service. 

The Veteran's service treatment records (STRs) indicate that on March 1986 examination, the Veteran was diagnosed with a sprain of unspecified site of the knee and leg.  The Veteran received inpatient treatment after a weightlifting incident. 

A February 2013 VA Compensation and Pension (C&P) examination was provided to the Veteran.  The examiner noted that the Veteran reported that the Veteran fell out of his bunk and someone fell onto his knee while stationed at Camp Pendleton in 1985.  He stated that he tore his meniscus and wore a cast for three months. 

The February 2013 VA opinion stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the entire claims file was reviewed and that there were no STRs available that discussed the right knee disability.  However, in March 2013, the STRs from Camp Pendleton were obtained which include a diagnosis of a knee injury.  

An April 2013 statement from the Veteran's colleague in the Marine Corps states that the Veteran had a cast on his right leg when he worked with him in service in 1985 or 1986. 

Further, a May 2013 private treatment record was associated with the Veteran's claims folder.  The private treatment examiner opined that the Veteran's right knee disability was more likely than not related to the injury the Veteran suffered in-service.  The private treatment examiner based her opinion on the seven years she had known the Veteran, his military history, physical findings, and MRI results.  It is unclear whether the private examiner reviewed the Veteran's claims folder, particularly the STRs describing the in-service treatment and medical findings.

Since the February 2013 VA examiner was unable to consider the STRs obtained in March 2013, the April 2013 colleague's statement, and the May 2013 private treatment record into his opinion, the Board finds it necessary to request a new opinion.  In order to ensure that the new opinion is not influenced by the previous negative opinion, the matter should be referred to a new VA examiner.  


Thus, a remand for a supplemental VA medical examination and opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination with a different examiner than the previous February 2013 VA examiner to determine the etiology of any diagnosed right knee disability.  The entire claims file (i.e. the paper claims folders, VBMS efolder, and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability, is related to an incident of military service, to include the incident documented in his STRs?

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's  statements, hearing testimony, and the clinical records.  

The supplemental medical opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

